DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 07/20/2020 are being examined. Claims 1-16 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3, 7, 9-11, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benavidez (US 11188074 B1) henceforth referred to as Benavidez.

Regarding Claim 1 Benavidez teaches 
A driving handover control device (Col 3 Line 51-53 : “With the foregoing in mind, FIG. 1 illustrates a block diagram of a driving system 10 that may control operation of a vehicle 12.”, Col 9 Line 3-9 : “While the above examples relate to using the computing system 42 to determine whether driving assistance is desired or whether driving control should be transferred, it should be appreciated that the vehicle control system 14 may be configured to determine whether driving assistance is needed or to carry out any of the processing steps disclosed herein.”), comprising: 
a memory (Col 12 Line 62-67 – Col 13 Line 1-2 : “FIG. 2 is a block diagram of example components within the computing system 42. For example, the computing system 42 may include a communication device 46, a processor 52, a memory 54, a storage 56, input/output (I/O) ports 58, an output device 60 (e.g., a display or a speaker), or any of a variety of other components that enable the computing system 42 to carry out the techniques described herein.”); and 
a processor coupled to the memory (Col 12 Line 62-67 – Col 13 Line 1-2 : “FIG. 2 is a block diagram of example components within the computing system 42. For example, the computing system 42 may include a communication device 46, a processor 52, a memory 54, a storage 56, input/output (I/O) ports 58, an output device 60 (e.g., a display or a speaker), or any of a variety of other components that enable the computing system 42 to carry out the techniques described herein.”),
wherein, in a case in which driving is handed over from a first state in which a vehicle is traveling by remote driving by a first driver from outside the vehicle or by occupant driving by the first driver in the vehicle, to a second state in which the vehicle travels by the remote driving or the occupant driving by a second driver who is different from the first driver, the processor is configured to cause transition from the first state to a third state in which the vehicle is caused to travel by automatic driving, and then cause transition from the third state to the second state (Col 10 Line 59-67 – Col 11 Line 1-6 : “As noted above, the vehicle 12 may be an autonomous vehicle, and the vehicle control system 14 may be capable of controlling driving operations of the vehicle 12 as the vehicle 12 travels to a destination. However, regardless of how apt the vehicle control system 14 may be at driving the vehicle 12, the driver may prefer to control the operation of the vehicle 12. Thus, such autonomous vehicles 12 may operate in a non-autonomous mode (e.g., default or standard mode) in which the driver controls operation of the vehicle 12 until the monitored characteristics indicate that driving control should be transferred. In response to determining that driving control should be transferred, the vehicle control system 14 may activate an autonomous driving mode in which the vehicle control system 14 controls operation of the vehicle 12.”, Col 11 Line 7-27 : “Additionally or alternatively, the computing system 42 may enable communication with the remote operator. If the remote operator (or the computing system 42) determines that driving assistance is desired or that driving control should be transferred, the remote operator may monitor operation of the vehicle 12 while the vehicle control system 14 controls the vehicle 12 in the autonomous driving mode. In some cases, the remote operator may work with the vehicle control system 14 to control the vehicle 12. For example, the remote operator may provide an input (e.g., via the input device 28) of a location to the vehicle control system 14 to instruct the vehicle control system 14 to drive to the location. In some cases, the remote operator may view (e.g., via the display screen 26) the images of the area surrounding the vehicle 12 to ensure that the vehicle control system 14 controls the vehicle 12 in an appropriate manner (e.g., to the correct location, following traffic rules, avoiding other vehicles) as the vehicle 12 travels to the location. Thus, the remote operator may be on standby to immediately take over control of the vehicle 12 from the vehicle control system 14 (e.g., to drive to the correct location, to avoid a collision).”). 

Regarding Claim 2 Benavidez teaches The driving handover control device according to claim 1, further Benavidez teaches wherein the processor is configured to: 
cause transition from the first state to the third state in a case in which the automatic driving is possible (Col 10 Line 59-63 : “As noted above, the vehicle 12 may be an autonomous vehicle, and the vehicle control system 14 may be capable of controlling driving operations of the vehicle 12 as the vehicle 12 travels to a destination.”, Col 11 Line 7-13 : “Additionally or alternatively, the computing system 42 may enable communication with the remote operator. If the remote operator (or the computing system 42) determines that driving assistance is desired or that driving control should be transferred, the remote operator may monitor operation of the vehicle 12 while the vehicle control system 14 controls the vehicle 12 in the autonomous driving mode.”), and 
cause transition from the third state to the second state in a case in which the remote driving or the occupant driving by the second driver is possible and the second driver has indicated an intention to drive the vehicle (Col 11 Line 14-28 : “In some cases, the remote operator may work with the vehicle control system 14 to control the vehicle 12. For example, the remote operator may provide an input (e.g., via the input device 28) of a location to the vehicle control system 14 to instruct the vehicle control system 14 to drive to the location. In some cases, the remote operator may view (e.g., via the display screen 26) the images of the area surrounding the vehicle 12 to ensure that the vehicle control system 14 controls the vehicle 12 in an appropriate manner (e.g., to the correct location, following traffic rules, avoiding other vehicles) as the vehicle 12 travels to the location. Thus, the remote operator may be on standby to immediately take over control of the vehicle 12 from the vehicle control system 14 (e.g., to drive to the correct location, to avoid a collision).”, The remote ).

Regarding Claim 3 Benavidez teaches The driving handover control device according to claim 1, further Benavidez teaches wherein: the processor causes transition from the first state to the third state in a case in which the automatic driving is possible and the remote driving or the occupant driving by the second 24driver is possible (Col 10 Line 59-63 : “As noted above, the vehicle 12 may be an autonomous vehicle, and the vehicle control system 14 may be capable of controlling driving operations of the vehicle 12 as the vehicle 12 travels to a destination.”, Col 11 Line 7-13 : “Additionally or alternatively, the computing system 42 may enable communication with the remote operator. If the remote operator (or the computing system 42) determines that driving assistance is desired or that driving control should be transferred, the remote operator may monitor operation of the vehicle 12 while the vehicle control system 14 controls the vehicle 12 in the autonomous driving mode.”), and the processor causes transition from the third state to the second state in a case in which the second driver has indicated an intention to drive the vehicle(Col 11 Line 14-28 : “In some cases, the remote operator may work with the vehicle control system 14 to control the vehicle 12. For example, the remote operator may provide an input (e.g., via the input device 28) of a location to the vehicle control system 14 to instruct the vehicle control system 14 to drive to the location. In some cases, the remote operator may view (e.g., via the display screen 26) the images of the area surrounding the vehicle 12 to ensure that the vehicle control system 14 controls the vehicle 12 in an appropriate manner (e.g., to the correct location, following traffic rules, avoiding other vehicles) as the vehicle 12 travels to the location. Thus, the remote operator may be on standby to immediately take over control of the vehicle 12 from the vehicle control system 14 (e.g., to drive to the correct location, to avoid a collision).”, The remote ).

Regarding Claim 7 Benavidez teaches The driving handover control device according to claim 1, further Benavidez teaches 
wherein: a case in which driving is handed over from the first driver to the second driver is a case in which any of a first condition that a predetermined operation, which includes the first driver requesting handover of driving, is performed, a second condition that a predetermined driving handover time from the first driver to the second driver has arrived, or a third condition that an abnormality of the first driver is detected, is satisfied (Col 7 Line 40-52 : “It should be appreciated that the computing system 42 may determine that driving assistance is desired or that driving control should be transferred when one or more types of data are outside of the respective ranges or patterns. For example, the computing system 42 may determine that driving assistance is needed if one or more of the heart rate or breathing rate are outside of respective ranges. In some embodiments, each of the different types of data are input into an algorithm that calculates whether driving assistance is needed. For example, the computing system 42 may determine that driving assistance is needed based on analysis of the combination of the heart rate, the breathing rate, and the eye movement.”).

Regarding Claim 9 it recites a method with substantially the same limitations as claim 1 above and is therefore rejected for the same reasons. 

Regarding Claim 10 it recites a method with substantially the same limitations as claim 2 above and is therefore rejected for the same reasons.


Regarding Claim 11 it recites a method with substantially the same limitations as claim 3 above and is therefore rejected for the same reasons.

Regarding Claim 15 it recites a method with substantially the same limitations as claim 7 above and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benavidez and further in view of Tiwari et al (US 20200010061 A1) henceforth referred to as Tiwari.

Regarding Claim 4 Benavidez teaches The driving handover control device according to claim 1, however Benavidez does not explicitly teach wherein: 
the processor is further configured to detect a driving operation by the first driver in the first state and detect a preliminary driving operation performed by the second driver in the second state, and 
in the third state, the processor causes automatic driving of an operation amount corresponding to an amount between the detected driving operation by the first driver and the detected preliminary driving operation by the second driver.

wherein: 
the processor is further configured to detect a driving operation by the first driver in the first state and detect a preliminary driving operation performed by the second driver in the second state (para [0043] line  1-18 : “In variations of the system wherein a vehicle receives inputs from multiple sources (e.g., from multiple teleoperators, from a teleoperator and a human operator, from an autonomous system and a teleoperator, from an autonomous system and a human operator, etc.), the control signal applied to the system (e.g., applied to actuate a pedal actuated valve 110, applied to actuate an electronically controlled valve 120, etc.) can include any or all of: the most conservative control signal received (e.g., control signals which applies maximum braking), an averaged control signal (e.g., averaged percentage of braking, weighted average percentage of braking, etc.), a predetermined control signal (e.g., control signal configured to apply maximum braking), a prioritized control signal (e.g., a human operator's control signal instead of a teleoperator's control signal, a teleoperator's control signal instead of an autonomous control signal, a human operator's control signal instead of an autonomous control signal, etc.), and/or any other suitable control signal.”) , and 
in the third state, the processor causes automatic driving of an operation amount corresponding to an amount between the detected driving operation by the first driver and the detected preliminary driving operation by the second driver (para [0043] line  1-18 : “In variations of the system wherein a vehicle receives inputs from multiple sources (e.g., from multiple teleoperators, from a teleoperator and a human operator, from an autonomous system and a teleoperator, from an autonomous system and a human operator, etc.), the control signal applied to the system (e.g., applied to actuate a pedal actuated valve 110, applied to actuate an electronically controlled valve 120, etc.) can include any or all of: the most conservative control signal received (e.g., control signals which applies maximum braking), an averaged control signal (e.g., averaged percentage of braking, weighted average percentage of braking, etc.), a predetermined control signal (e.g., control signal configured to apply maximum braking), a prioritized control signal (e.g., a human operator's control signal instead of a teleoperator's control signal, a teleoperator's control signal instead of an autonomous control signal, a human operator's control signal instead of an autonomous control signal, etc.), and/or any other suitable control signal.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Benavidez with the system of Tiwari “to create a new and useful system and method for vehicle braking”(Tiwari para [0004] line 1-3).

Regarding Claim 12 it recites a method with substantially the same limitations as claim 4 above and is therefore rejected for the same reasons.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Benavidez and further in view of Mori (US 11262752 B2) henceforth referred to as Mori.

Regarding Claim 5 Benavidez teaches The driving handover control device according to claim 1, however Benavidez does not explicitly teach wherein: 
the processor is further configured to detect a driving operation by the first driver in the first state and detect a preliminary driving operation performed by the second driver in the second state, and 
in a case in which an evaluation value, which evaluates a difference between the detected driving operation by the first driver and the detected preliminary driving operation by the second driver, is less than a threshold value, the processor causes transition from the first state to the second state without going through the third state.

However, in the same field of endeavor (handover control of autonomous and remote vehicles) Mori teaches a control unit wherein: 
the processor is further configured to detect a driving operation by the first driver in the first state and detect a preliminary driving operation performed by the second driver in the second state (Col 10 Line 51-57 : “FIG. 7 schematically shows one example of a functional configuration of the control unit 440. The control unit 440 includes a manual driving control unit 442, a control signal acquiring unit 444, an automated driving control unit 452, a control signal acquiring unit 454, a control signal acquiring unit 464, a vehicle control unit 470, a signal comparing unit 472 and a mode control unit 474.”, Col 10 Line 63-67 – Col 11 Line 1-2 : “The control signal acquiring unit 444 acquires the control signal generated by the manual driving control unit 442 and outputs the control signal to the vehicle control unit 470. The control signal acquiring unit 444 may be one example of a first control signal acquiring unit. The control signal acquired by the control signal acquiring unit 444 may be one example of a first control signal.”, Col 11 Line 17-26 : “The control signal acquiring unit 464 acquires the control signal based on the remote driving. The control signal acquiring unit 464 acquires a control signal received by the wireless communication unit 430 from the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the vehicle control unit 470. The control signal acquiring unit 464 may be one example of a second control signal acquiring unit. The control signal acquired by the control signal acquiring unit 464 may be one example of a second control signal.”, Col 11 line 39-49 : “The signal comparing unit 472 compares the first control signal to the second control signal acquired by the control signal acquiring unit 464 while the vehicle 400 is in the first driving mode and while the vehicle control unit 470 is controlling the vehicle 400 according to the first control signal. For example, while the vehicle 400 is in the manual driving mode and while the vehicle control unit 470 is controlling the vehicle 400 according to a control signal acquired by the control signal acquiring unit 444, the signal comparing unit 472 compares the control signal to a control signal acquired by the control signal acquiring unit 464.”), and 
in a case in which an evaluation value, which evaluates a difference between the detected driving operation by the first driver and the detected preliminary driving operation by the second driver, is less than a threshold value, the processor causes transition from the first state to the second state without going through the third state (Col 12 line 4-13 : “When the comparison result by the signal comparing unit 472 satisfies a predetermined condition, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode. For example, when a degree of similarity between the first control signal and the second control signal is higher than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode. The threshold may be able to be arbitrarily set, and also, may be changeable.”, A degree of similarity being higher than a threshold value is an equivalent condition to a difference being less than a threshold value).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Benavidez with the control unit of Mori so that “the possibility that the occupant 40 feels discomfort can be reduced” (Mori Col 12 Line 66-67).

Regarding Claim 13 it recites a method with substantially the same limitations as claim 5 above and is therefore rejected for the same reasons.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benavidez and further in view of Goto et al (US 20190118833 A1) henceforth referred to as Goto.

Regarding Claim 6 Benavidez teaches The driving handover control device according to claim 1, however Benavidez does not explicitly teach wherein: 
in a case in which transition to the second state has been completed, the processor is configured to notify the first driver that responsibility of driving the vehicle has been 25transferred to the second driver.

However, in the same field of endeavor (control of vehicle driving modes) Goto teaches a system wherein: 
in a case in which transition to the second state has been completed, the processor is configured to notify the first driver that responsibility of driving the vehicle has been 25transferred to the second driver ([0043] On the basis of the recognition result from the state recognition unit 70 or the reception result from the request reception unit 72, the driving mode switching unit 74 switches between a plurality of driving modes including the automated driving mode and the manual driving mode, and notifies the vehicle controller 68 that the driving mode has been switched.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Benavidez with the system of Goto to allow a driver of a vehicle to know when the driving mode has transitioned.

Regarding Claim 14 it recites a method with substantially the same limitations as claim 6 above and is therefore rejected for the same reasons.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benavidez and further in view of Altman (US 20210116907 A1) henceforth referred to as Altman.

Regarding Claim 8 Benavidez teaches The driving handover control device according to claim 1, however Benavidez does not explicitly teach wherein: 
a case in which driving is handed over from the first driver to the second driver is a case in which any of the first condition to the third condition is satisfied and an inter-vehicular distance between the vehicle and another vehicle is greater than a predetermined value.

However, in the same field of endeavor (systems for autonomous and tele-operated vehicles) Altman teaches a system wherein: 
a case in which driving is handed over from the first driver to the second driver is a case in which an inter-vehicular distance between the vehicle and another vehicle is greater than a predetermined value (para [0156] Line 1-6 : “In some embodiments, a self-driving unit of said vehicle is to dynamically reduce a driving speed of said vehicle or to dynamically increase a distance from a nearby vehicle, based on a reduced estimated level of success of remote tele-operation of said vehicle at a particular route segment.”, the combination of Benavidez and Altman teaches the wherein the driving is handed over based any of the first condition to the third condition and an inter-vehicle distance between the vehicle and another vehicle is greater than a predetermined value).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Benavidez with the system of Altman to increase the estimated level of success of remote tele-operation of the vehicle .

Regarding Claim 14 it recites a method with substantially the same limitations as claim 6 above and is therefore rejected for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668